DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 116-117, 120, and 123-124 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 116 line 2 it is indefinite as to whether the “said 2D memory wafer device slices” refer to the planar 2D memory wafer device slices recited in claim 120 line 9 or some other devices that include nonplanar devices.  For purposes of examination the former interpretation will be used. 
	In claim 116 line 2 it is indefinite as to whether the “said 3D memory wafer device slices” refers to the planar 3D memory wafer device slices recited in claim 120 line 15 or some other devices that include nonplanar devices.  For purposes of examination the former interpretation will be used.

	In claim 120 line 3, it is indefinite as to whether the vertically stacked 3D component having a 2D-in-4D format does not include planar 3D memory wafer device slices or does include planar 3D memory wafer device slices as recited in claim 120 line 15.  For purposes of examination the later interpretation will be presumed. 
	In claim 120 line 3, it is indefinite as to whether the vertically stacked 3D component having 3D-in - 4D format does not include planar 2d memory wafer device slices or does include planar 2d memory wafer slices.  For purposes of examination the later interpretation will be presumed.
	In claim 120 line 10, it is indefinite as to whether “said 2D device slices” refers to the planar 2D memory wafer device slices recited in claim 120 line 9 or some other “2D device slices” that can include non-memory wafer device.  For purpose of examination the former interpretation will be presumed.
Claim 120 recites the limitation "said 2D device slices" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
	In claim 120 line 11, it is indefinite as to whether “said 2D memory wafer device slices” refers to the planar 2D memory wafer device slices recited in claim 120 line 9 or some other “2D memory wafer device slices” that can include non-planar devices.  For purpose of examination the former interpretation will be presumed.

	In claim 120 line 16, it is indefinite as to whether “said planar 3D device slices” refers to the planar 3D memory wafer device slices recited in claim 120 line 15 or some other some other planar 3D device slices that can include non-memory devices.  For purpose of examination the former interpretation will be presumed.
	In claim 120 line 11, after “4D stacking of”, it is indefinite as to whether “devices” refers to the planar 3D memory wafer device slices recited in claim 120 line 15 or some other devices.  For purpose of examination the former interpretation will be presumed.
	In claim 120 line 18, it is indefinite as to whether “said 3D memory wafer device slices” refers to the planar 3D memory wafer device slices recited in claim 120 line 15 or some 3D memory wafer device that can include nonplanar devices.
	 Claims 123-124 do not make definite the indefinite limitations in claim 120.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 116-117 and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. (US 5,347,428) (“Carson”) in view of Solomon (US 2009/0070727).
With regard to claim 116, figure 10 of Carson discloses fan-outs (“solder bumps”, col. 7 ll. 9-10) associated with at least one of said 2D memory wafer device slices 42 and said 3D memory wafer device slices (several adjacent silicon IC memory chips 42, col. 4 ll. 62), and coupled to said control blocks (“memory interface is part of the microprocessor circuitry”, col. 7 ll. 57).
With regard to claim 117, figure 10 of Carson discloses that planar 2D memory wafer device slices 42 and said 3D memory wafer device slices (several adjacent silicon IC memory chips 42, col. 4 ll. 62) are connected to said control blocks (“memory interface is part of the microprocessor circuitry”, col. 7 ll. 57) by a fine pitch connection interface (“solder bumps”, col. 7 ll. 9-10).
With regard to claim 120, figure 10 of Carson discloses a 4D device comprising: a structure which includes a vertically stacked 3D component having at least one of a 2D-in- 4D format (“"sliced bread" type of memory chip stack”, col. 8 ll. 4), 3D -in-4 D format, and 2D/3D-in-4 D format; and a horizontally stacked component 44 having at least one of a 2D format 48b and a 3D format, said horizontally stacked component 48b comprising a planar multicore logic device (“microprocessor chip 48b”, col. 7 ll. 51d) with a plurality of cores interconnected via a plurality of control blocks (“memory interface is part of the microprocessor circuitry”, col. 7 ll. 57); wherein: said vertically stacked 3D component 40 comprises: planar 2D memory wafer device slices 42 connected to said control blocks (“memory interface is part of the microprocessor circuitry”, col. 7 ll. 57) and stacked without TSV between said 2D device slices 42 in a 
Carson does not disclose that at least a portion of said memory wafer device slices comprise micro-channels for targeted cooling, at least one of said micro- channels comprising a cooling channel; planar 3D memory wafer device slices with TSV within each of said planar 3D device slices and arranged so that said planar 3D memory wafer device slices form 4D stacking of devices without TSV therebetween. 
However, figs. 5 and 29 of Solomon disclose at least a portion of said memory wafer device slices (“stacked planar memory modules”, par [0053]) comprise micro-channels (2930, 2936) for targeted cooling (“heat dissipation”, par [0202]), at least one of said micro- channels (2930, 2936) comprising a cooling channel (“heat dissipation”, par [0202]); planar 3D memory wafer device slices (“IC clusters”, par [0206]) with TSV 510 within each of said planar 3D device slices (“IC clusters”, par [0206]) and arranged so that said planar 3D memory wafer device slices (“IC clusters”, par [0206]) form 4D stacking of devices (“IC clusters”, par [0206]) without TSV therebetween.
Therefore, it would have been obvious to one of ordinary skill in the art to form the silicon IC memory chip of Carson with the blank gaps on tiles of the IC layer as taught in Solomon in order to provide heat dissipation.  See par [0202] of Solomon. 
. 

Claim 123 is rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. (US 5,347,428) (“Carson”), Solomon (US 2009/0070727), and Garron et al. (US 8,035,223) (“Garron”).

With regard to claim 123, Carson and Solomon do not disclose that said cooling channel has an inside surface coated with a material comprising a coating to reduce fluid resistance and increase wear resistance.
However, figure 6 of Garron discloses that said cooling channel 34 has an inside surface coated with a material comprising a coating 44 to reduce fluid resistance and increase wear resistance.
Therefore, it would have been obvious to one of ordinary skill in the art to form the IC memory stack of Carson with the coolant channel as taught in Garron in order to provide thermal management of integrated circuits.  See abstract of Garron. 

Claim 124 is rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. (US 5,347,428) (“Carson”), Solomon (US 2009/0070727), Garron et al. (US 8,035,223) (“Garron”), and Datta et al. (US 2008/0210405) (“Datta”).
With regard to claim 124, Carson, Solomon, and Garron do not disclose said cooling channel ranges in size from about 50 um to about 2 mm in length. 
However, figure 3B of Datta discloses that cooling channels (“microchannel”, par [0092]) range in size from about 50 um to about 2 mm in length (“microchannel walls 110 have a length dimension which ranges between 100 microns and several centimeters”, par [0092]).
Therefore, it would also have been obvious to one of ordinary skill in the art to form the IC memory stack of Carson with the microchannel as taught in Datta in order to allow fluid to undergo thermal exchange along the selected hot spot location of the interface hot spot region to cool the heat source in that location.  See par [0092] of Datta. 

Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 120 have been considered and are addressed in the new rejection stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        11/5/2021